Citation Nr: 0504845	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  04-08 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a chest 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, Ms. CM, Mr. JFM




REMAND

The veteran served on active duty from January 1966 to 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision.  

In this case, the veteran contends that he injured his chest 
during service when he was lifting blocks of ice.  He asserts 
that he has experienced pain, particularly with exertion, 
since the in-service injury, and now has pain in the area of 
the sternum.  

His service medical records show that he was seen for pain in 
the upper left section of his chest that was perhaps the 
result of his lifting ice.  Records dated in 1986 and 1988 
refer to the veteran having musculoskeletal chest pain with 
heavy lifting.  However, a January 1988 record shows that he 
complained of left-sided chest pain of only 2 to 4 months 
duration.  In September 1988 he reported experiencing 
occasional left upper anterior chest pain that occurred with 
deep inspiration and that was not consistently related to 
activity.  Additionally, in contrast to other records 
prepared in 1988, a December 1988 VA medical center report 
shows that the veteran was admitted for an inguinal hernia 
repair and that he had no history of chest pain.  

A January 2003 report from R. Bliss, M.D., indicates that the 
veteran gave a history of first experiencing right-sided 
chest pain in 1967.  Dr. Bliss opined that the veteran had 
experienced a rib injury at the cartilaginous sternal border 
that had not healed.  He related the current pain to an 
unhealed injury incurred in 1967.  A July 2003 report from L. 
K. Kamalu, M.D., shows that the veteran was found to have a 
costochondral junction syndrome.

Although Dr. Bliss has linked the veteran's current right-
sided chest pain to the injury sustained in 1967, it does not 
appear that Dr. Bliss based his opinion on the entire record, 
including the 1988 records that showed left-sided chest pain, 
and the records that showed no difficulties with the chest, 
such as the December 1988 


history of no chest pain.  Consequently, in order to obtain 
medical opinion evidence that is based on a complete review 
of the entire record, further evidentiary development is 
required.

This case is REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for an orthopedic examination.  The 
examiner should take a detailed history 
from the veteran, review the claims file, 
and provide an opinion as to the medical 
probabilities that the veteran 
experiences current musculoskeletal chest 
disability that is attributable to 
military service, specifically the June 
1967 incident where the veteran 
experienced pain after lifting ice.  
Detailed reasons for the opinion arrived 
at by the examiner should be set forth.  
If the examiner's opinion differs from 
Dr. Bliss' opinion, an explanation for 
the difference should be set forth.  

2.  The RO should re-adjudicate the 
veteran's claim of service connection.  
If the benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  

After the veteran has been given opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

